Exhibit 10.4

August 15, 2003

Peter Darbee


Dear Peter:

Having received the approval of the Nominating, Compensation and Governance
Committee of the PG&E Corporation Board of Directors, I am pleased to offer you
the following modifications to your current compensation package:

Defined Benefit Pension Arrangement
: Effective July 1, 2003, you will


become a participant in our defined benefit supplemental executive retirement


plan. Initially, you will be provided with five years of credited service under


the plan. While you will earn additional credited service for each year you are


employed, you will also be provided with an additional five years of credited


service under the plan on or about July 1, 2008, provided you remain


employed by the organization until such time.

Peter, you are and continue to be a very valued member of my senior management
team. I am confident in your abilities and see you as a key player in the future
of PG&E Corporation.

Sincerely,




/s/ Robert D. Glynn, Jr.



Robert D. Glynn, Jr.